EXHIBIT 3
     Case 1:09-cv-11672-WGY Document 25 Filed 06/18/10 Page 1 of 3




             OPPOSITION TO MOTION OF DEFAULT JUDGEMENT

                                   INTRODUCTION

Plaintiff Tuckerbrook has not yet shown proof that the complaint papers have been
served on Defendant Banerjee. There have been attempts, although the papers have yet to
be served on him, as required by Honorable Judge Young. Accordingly, the Defendant
asks his Honorable Court (1) to dismiss the Motion for Default Judgment and (2) to
require the Plaintiff to show written proof of acceptance of papers.

                                FACTS AND HISTORY

   1. Banerjee has NOT received the complaint yet in the above referenced case
       number. Banerjee is aware of a courier company attempting to make one delivery
       in April. Our servants are illiterate and do not accept anything as a result.
       Banerjee was not present at that time (as a matter of fact he was in another city on
       that date), and did not refuse any delivery of any documents from any courier
       (another example of continuing misstatements by Mr. Carnathan and their agents
       in their desperation). As far as Banerjee knows there has not been any re-attempt
       of delivery at a time when he was present. Banerjee is generally home after 7pm
       on Weekdays and on Saturdays and Sundays and the servants usually ask all
       couriers, etc. to deliver during that time period. Please see the previous
       communication when this Court vacated the previous Motion of Default, as
       Exhibit A.
 Case 1:09-cv-11672-WGY Document 25 Filed 06/18/10 Page 2 of 3



2. Banerjee is currently out of the country for work and will not be returning until
   early July 2010. Upon careful reading of Mr. Carnathan’s Affidavit, Banerjee has
   noticed that he has attached as an exhibit the Verified Complaint in the above
   mentioned case. Banerjee would respectfully like to mention that Mr. Carnathan
   did not serve the papers as per this Court’s Order attached in Exhibit B, but rather
   cleverly disguised the complaint as attachment in his affidavit. We would request
   that this Court’s would still enforce your previous order of certification of
   delivery of the Complaint Papers to us so that there is no confusion as to the
   veracity of the documents that have received by default. Further as there as
   several typos, mistakes, inconsistencies and incorrect attachments, we would like
   to be assured that the Complaint Papers attached are accurate and are the same
   documents actually filed with this Honorable Court.


3. Mr John. J. Hassett (Managing Principal of Tuckerbrook) has a long history of
   litigation in courts and this is yet another attempt to waste the Court’s time and
   Your Honor’s time. Also, Mr. Hassett continue to harass Mr. Banerjee in the
   same manner with agents (private detectives hired in July 2009 to stake out my
   house in CT as per Tuckerbrooks’ own admission) as he has done with various
   other parties in the past as reported in the press. In fact even the Mass Turnpike
   has witnessed the lengths that Mr. Hassett will go to. Please see exhibit C.


4. Tuckerbrook and Mr. Hassett have continued to harass Mr.Banerjee both while he
   was in Connecticut and in India. Mr. Carnathan has admitted in Court filings that
   he and Tuckerbrook hired private investigators to monitor Banerjee’s movements.
   In India, they hired a security company to loiter, and harass Mr. Banerjee’s family
   and engage in other forms of despicable behavior. This hiring of private
   investigators is not new to Mr. Hassett. Please see exhibit D.


5. Finally, on a separate note, the fact that Banerjee transferred private personal
   funds to India for the welfare of his parents and family and living expenses are
   irrelevant to the current case. Opposing Counsel again makes incorrect and
 Case 1:09-cv-11672-WGY Document 25 Filed 06/18/10 Page 3 of 3



   misleading statements that are defamatory in nature and content. Mr. Carnathan
   seems to be in the habit of using defamatory language to make his points, as they
   are usually grossly inaccurate or just blatantly incorrect.


                                   CONCLUSION
In conclusion, Banerjee respectfully moves that this Court (1) dismiss the Motion for
Default Judgment and (2) require that the complaint papers be served to Banerjee in
the manner dictated by this Court in a prior ruling on April 23, 2010. Banerjee will
respond within 45 days of receipt of the original Compliant.




                                                                 Respectfully submitted,
                                                                   /s/ Sumanta Banerjee
